Per Curiam : The bill of exceptions does not purport to contain all the evidence, and it is, therefore, impossible for us to say that the evidence below did not authorize the verdict returned by the jury. Ottawa Gaslight and Coke Company v. Graham, 35 Ill. 346; Buckland v. Goddard, 36 id. 206; Ballance v. Leonard, 37 id. 44; Esty v. Grant, 55 id. 341; Goodrich v. Minonk, 62 id. 121; Wilson v. McDowell, 65 id. 522; Culliner v. Nash, 76 id. 515; Henry v. Halloway, 78 id. 356. It does not appear that any exception was taken at the time to the giving or refusing of instructions, nor to the overruling of the motion for a new trial. Any question, therefore, that might otherwise have been raised on these rulings, can not be considered. Grimes v. Butts, 65 Ill. 347 ; St. Louis, Alton and Terre Haute Railroad Company v. Dorsey, 68 id. 326; Brown v. Clement, id. 192; Seibel v. Vaughan, 69 id. 257. The questions attempted to be discussed in appellants’ brief, can not, therefore, be considered. The judgment is affirmed. Judgment affirmed.